Citation Nr: 0923083	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residuals of a fractured nose.  
The Board remanded the claim for additional development in 
June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2007, the Board remanded the claim for the purpose of 
notifying the Veteran of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial of his claim in January 1990.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, that 
notice was not provided to the Veteran.

In a June 2008 letter, the Veteran was informed of the 
evidence required to establish service connection for his 
claimed disability.  He was not notified that his claim had 
previously been denied and that he was required to submit new 
and material evidence in order to reopen the claim.  As the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
remain unfulfilled, another remand is necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for the residuals of a fractured nose 
(describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (an opinion 
relating his current deviated nasal 
septum and recurrent left anterior 
epistaxis to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).  

2.  Then, readjudicate the Veteran's 
application to reopen his claim for 
service connection for residuals of a 
fractured nose.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

